In an action, inter alia, to recover damages for malicious prosecution and false imprisonment, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Dowd, J.), dated October 18, 2000, as granted those branches of the motion of the defendant Saks & Company doing business as Saks Fifth Avenue and its employees which were for summary judgment dismissing the third and fourth causes of action and denied her cross motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
Summary judgment dismissing the third and fourth causes of action to recover damages for the intentional infliction of emotional distress and negligent hiring, respectively, was properly granted. The conduct alleged falls far short of the outrageous and extreme conduct required to sustain a cause of action to recover damages for the intentional infliction of emotional distress (see, Andrews v Bruk, 220 AD2d 376). Also, the plaintiff failed to set forth any facts tending to show that Saks & Company doing business as Saks Fifth Avenue (hereinafter Saks) had notice of improper conduct by its employees (see, Ranieri v Lawlor, 211 AD2d 601) and, accordingly, summary judgment was properly granted to Saks dismissing the cause of action to recover damages for negligent hiring.
The plaintiffs remaining contentions are without merit. Florio, J.P., O’Brien, H. Miller and Townes, JJ., concur.